SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-29935 CROWN EQUITY HOLDINGS INC. (Exact name of registrant as specified in its charter) Nevada 33-0677140 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11226 Pentland Down Road, Las Vegas, NV 89146 (Address of principal executive offices) (702) 448-1543 (Issuer's telephone number) 5440 West Sahara Avenue, Suite 205, Las Vegas, NV 89146 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Company (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes :xNo: o Indicate by check mark whether the Company is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filed o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of June 26, 2013, there were 878,192,502 shares of Common Stock of the issuer outstanding. TABLE OF CONTENTS Page PART I: FINANCIAL INFORMATION Item 1. Financial Statements(Unaudited) Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 (Unaudited) 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 5 Notes to Consolidated Financial Statements(Unaudited) 6 Item 2. Management’s Discussion and Analysis and Plan of Operation 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Controls and Procedures 14 PART II: OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults upon Senior Securities 15 Item 4. Mine Safety Information 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signatures 17 2 Crown Equity Holdings, Inc. CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Marketable securities Prepaid expenses Total current assets Property and equipment, net of accumulated depreciation $61,273 and $54,654 respectively Equity method investments held in related party Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses $ $ Notes payable Notes payable to related parties Total current liabilities Stockholders’ Equity (Deficit): Preferred stock; $0.001 par value, 10,000,000 shares authorized, 9,000,000 undesignated authorized Series A convertible preferred stock; $0.001 par value, 1,000,000 shares authorized, none issued or outstanding Common stock; $0.001 par value, 4,900,000,0000 shares authorized, 880,325,835 and 880,325,835 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements. 3 Crown Equity Holdings, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenue $ $ Direct material costs Operating Expenses: General and administrative Depreciation Income (loss) from operations ) Other Income (Expenses): Other income Unrealized gain (loss) on marketable securities ) Impairment of equity method investment in related party ) Loss on equity method investment in related party ) ) Interest expense ) ) Other expense ) ) Total other expenses ) ) Net loss $ ) $ ) Net loss per common share attributable to common stockholders (basic and diluted) $ ) $ ) Weighted average common shares outstanding (basic and diluted) The accompanying notes are an integral part of the unaudited consolidated financial statements. 4 Crown Equity Holdings, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense Common stock issued for services Unrealized loss (gain) on marketable securities ) Impairment of equity method investments in related party Loss on equity method investments in related party Marketable securities received for revenue ) Changes in operating assets and liabilities: Accounts receivable 25 Prepaid expenses Accounts payable and accrued expenses NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS USED IN INVESTING ACTIVITIES Cash paid for purchase of fixed assets ) NET CASH USED IN INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from the sale of common stock Borrowings on notes payable Borrowings on related party notes payable NET CASH PROVIDED BY FINANCING ACTIVITIES Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL CASH FLOWS INFORMATION Interest paid $ $ 14 Income taxes paid Noncash Investing and Financing Activities: Related party deferred revenue written-off against carrying value of equity method investment in related party $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements. 5 Crown Equity Holdings, Inc. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Crown Equity Holdings Inc. (“Crown Equity”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in Crown Equity’s December 31, 2012 Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year end December 31, 2012 as reported on Form 10-K, have been omitted. Certain prior period amounts have been reclassified to conform to current period presentation. NOTE 2 - GOING CONCERN As shown in the accompanying financial statements, Crown Equity has an accumulated deficit of $8,860,936 as of March 31, 2013. Unless profitability and increase in shareholders’ equity continues, these conditions raise substantial doubt as to Crown Equity's ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if Crown Equity is unable to continue as a going concern. Crown Equity continues to review its expense structure reviewing costs and their reduction to move towards profitability. The Company’s expenses are planned to decrease as a percent of revenue resulting in profitability and increased shareholders’ equity. NOTE 3 – CHANGE IN ACCOUNTING PRINCIPLE AND CORRECTION OF PRIOR YEAR INFORMATION Change in Accounting Principle During 2012, the Company changed its policy for accounting for its investment in Cleantech Transit, Inc., a related party, common stock. During the three months ended March 31, 2012, the Company accounted for this investment as an available-for-sale security. In 2012, the Company’s ownership percentage increased to more than 20%. The Company changed its accounting policy in accordance with ASC 323 Investments—Equity Method and Joint Ventures. The consolidated financial statements presented herein have been retroactively restated to reflect the change in accounting principle. 6 Correction of Prior Year Information During the three months ended March 31, 2013, the Company identified an error in the valuation of the common stock of Cleantech Transit, Inc., a related party, received for services provided. It was determined that the deferred revenue as of December 31, 2011 should have been written-off against the carrying value of the equity method investment in related party during the three months ended March 31, 2012. Also, it was determined that the carrying value of the equity method investment as of March 31, 2012 was impaired. This resulted in an adjustment to the previously reported amounts in the consolidated financial statements for the three nine months ended March 31, 2012. In accordance with the SEC's Staff Accounting Bulletin Nos. 99 and 108 (SAB 99 and SAB 108), the Company evaluated this error and, based on an analysis of quantitative and qualitative factors, determined that the error was immaterial to the prior reporting period affected. However, if the adjustments to correct the cumulative effect of the above error had been recorded in the three months ended March 31, 2013, the Company believes the impact would have been significant and would impact comparisons to prior periods. Therefore, as permitted by SAB 108, the Company corrected, in the current filing, previously reported results for the three months ended March 31, 2012. The following table presents the comparative effect of the change in accounting principle and the effect of the correction of prior year information and their impact on the Company’s consolidated statement of operation for the three months ended March 31, 2012: Three Months Ended March 31, 2012 Adjustments for Adjustments for Change in Correction of As Previously Accounting Prior Year As Revised Reported Principle Information and Restated Revenue $ $
